     Case 1:15-cv-00018-LJV-MJR Document 104-1 Filed 06/11/19 Page 1 of 2



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________
CHRISTOPHER MCCROBIE,

                            Plaintiff,

              v.                                     15-cv-00018-LJV-MJR

PALISADES ACQUISITION XVI, LLC;
HOUSLANGER & ASSOCIATES, PLLC;
TODD HOUSLANGER,

                        Defendants.
_________________________________________

   DECLARATION OF PLAINTIFFS’ ATTORNEY, BRIAN L. BROMBERG, IN
    SUPPORT OF PLAINTIFF’S MOTION TO EXTEND DEADLINES FOR
       PLAINTIFF TO REPLY TO DEFENDANT’S OPPOSITION TO
                 PLAINTIFFS’ PENDING MOTIONS

       Brian L. Bromberg, an attorney at law, hereby declares under penalties of

perjury that the following statements are true to the best of his knowledge,

information, and belief:

       1.     I am an attorney at law licensed to practice in the State of New York, I

am admitted to practice before this Court and am an attorney of record for the

Plaintiff in this action.

       2.     On March 11, 2019, Plaintiff moved to amend his complaint.

       3.     On April 25, 2019, Defendants filed voluminous opposition papers

consisting of more than 400 pages of declarations, exhibits, and memorandums.

       4.     While even under the best of circumstances, responding to so many

documents would take quite some time, I have been dealing with several challenges

that warrant an extension.

                                           1
    Case 1:15-cv-00018-LJV-MJR Document 104-1 Filed 06/11/19 Page 2 of 2



      5.     As I explained to the Court in an earlier Declaration, in mid-April, my

landlord advised me – and half-a-dozen other law firms – that our tenancies were

being terminated as of May 31, 2019.

      6.     Faced with a May 31, 2019 deadline and nowhere else to go, I moved to

a smaller space in the same office building.

      7.     On Sunday night, as I was adjusting some of the settings on my file

server, I accidentally deleted almost all my office files. My files were backed up to

the cloud, but I have been working to restore my files since Sunday night, and I still

have not finished.

      8.     Therefore, I have asked the defendants to agree to an extension of time

to reply to the pending motion from June 11, 2019 to June 21, 2019.

      9.     All defendants have consented to my request for an adjournment,

contingent on the Court granting their request to adjourn the June 17 oral

argument to a date on or after July 16, 2019.

Dated:       June 11, 2019
             New York, NY

                                                /s/ Brian L. Bromberg
                                                    Brian L. Bromberg




                                           2
